Allowance
This action is responsive to the following communication: RCE filed on 1/28/2022.  
Claims 1, 2, 5-9, 12-16, 19 and 20 are pending.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on Jan. 28, 2022 has been entered.
Allowable Subject Matter
Claims 1, 2, 5-9, 12-16, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 15 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:
using a natural language processing (NLP) component, a verb- related tag in a feedback data based on parts-of-speech tagging of the feedback data, …classifying the feedback data into a temporal class based on a verb tense indicated by the identified verb-related tag, wherein classifying the feedback data into the temporal class includes:  in response to identifying a present tense verb in the feedback data, classifying the feedback data to a current temporal class, wherein the current temporal class is associated with the current version of the tool; in response to identifying a past tense verb in the feedback data, classifying the feedback data to a prior temporal class, wherein the prior temporal class is associated with a prior version of the tool; in response to identifying a future tense verb in the feedback data, classifying the feedback data to a future temporal class, wherein the future temporal class is associated with a future version of the tool

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179